Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujii US publication no.: US 2018/0337593 A1 and Elsmark US publication no.:  US 2020/0392758 (where it gets its priority date of 12/19/2017).

Regarding claims 1 and 9, Tsujii teaches, A power feed control system comprising: a first drive unit configured to include a first electrically driven device (MG1, figure 2), a first inverter (inverter 41, figure 1) that is connected to the first electrically driven device and performs conversion between DC power and AC power, a first fuel battery system (first battery 50, figure 2) that supplies DC power to the first inverter, and a first voltage converter (first boost converter 54, figure 2) that performs voltage control of controlling a voltage of a DC-side terminal of the first inverter; a second drive unit configured to include a second electrically driven device (MG2, figure 2) , a second inverter (inverter 42, figure 2) that is connected to the second electrically driven device and performs conversion between DC power and AC power, a second fuel battery system  (second battery 51, figure 2) that supplies DC power to the second inverter, and a second voltage converter (second boost converter 55, figure 2) that controls a voltage of a DC-side terminal of the second inverter; and a control unit (Motor ECU 40 and HVECU 70, figure 2) configured to perform control of the first inverter or/and the first voltage converter such that each current value of the first inverter and the first fuel battery system achieves a target value of a first current value (IL1*, paragraphs 38-39) that is determined on the basis of the first current value flowing between the first drive unit and the battery (see paragraphs 38-39, where the target current IL1* is achieved by controlling the torque) and a second current value (IL2*, paragraphs 38-39) flowing between the second drive unit and the battery and perform control of the second inverter or/and the second voltage converter such that each current value of the second inverter and the second fuel battery system achieves a target value of the second current value that is determined on the basis of the first current value flowing between the first drive unit and the battery and the second current value flowing between the second drive unit and the battery (see paragraphs 38-39, where the target current IL2* is achieved by controlling the torque).
Tsujii is silent on specifically teaching: a battery configured to be commonly connected to the first voltage converter and the second voltage converter
Elsmark teaches: a battery configured to be commonly connected to the first voltage converter and the second voltage converter (See paragraph 75 where it can be seen that a power system to two different system can be provided by a common battery)
In view of Elsmark’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Tsujii to include; a battery configured to be commonly connected to the first voltage converter and the second voltage converter, for the purpose of providing power to the system. 
Regarding claim 8, Tsujii teaches, the power feed control system according to claim 1, further comprising: a first current sensor (50a, figure 1) configured to acquire the first current value and output the acquired value to the control unit; and a second current sensor (51a, figure 1) configured to acquire the second current value and output the acquired value to the control unit.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujii US publication no.: US 2018/0337593, Elsmark US publication.: US 2020/0392758 (where it gets its priority date of 12/19/2017) and further in view of Kumar et al. US publication no.: US 2019/0009890 A1. 
Regarding claim 6, Tsujii as modified is silent on specifically teaching, the power feed control system according to claim 1, wherein the control unit is a first control unit of the first drive unit and a second control unit of the second drive unit, the power feed control system further comprising: a (1-1)-th current sensor configured to acquire the first current value and output the acquired value to the first control unit; a (1-2)-th current sensor configured to acquire the first current value and output the acquired value to the second control unit; a (2-1)-th current sensor configured to acquire the second current value and output the acquired value to the first control unit; and a (2-2)-th current sensor configured to acquire the second current value and output the acquired value to the second control unit.
Kumar et al. teach: the power feed control system according to claim 1, wherein the control unit is a first control unit (124, 126, figure 1) of the first drive unit and a second control unit (128, 130, figure 1) of the second drive unit, the power feed control system further comprising: a (1-1)-th current sensor configured to acquire the first current value and output the acquired value to the first control unit (132a, figure 1); a (1-2)-th current sensor configured to acquire the first current value and output the acquired value to the second control unit (132b, figure 1); a (2-1)-th current sensor configured to acquire the second current value and output the acquired value to the first control unit (136a, figure 1); and a (2-2)-th current sensor configured to acquire the second current value and output the acquired value to the second control unit (136b, figure 1).
In view of Kumar et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Tsujii as modified to include; wherein the control unit is a first control unit of the first drive unit and a second control unit of the second drive unit, the power feed control system further comprising: a (1-1)-th current sensor configured to acquire the first current value and output the acquired value to the first control unit; a (1-2)-th current sensor configured to acquire the first current value and output the acquired value to the second control unit; a (2-1)-th current sensor configured to acquire the second current value and output the acquired value to the first control unit; and a (2-2)-th current sensor configured to acquire the second current value and output the acquired value to the second control unit, for the purpose of providing protection of the circuit. 
Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846